DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0234564 A1 to Goel et al. and US Patent No. 5,319,942 to Paustian et al.

    PNG
    media_image1.png
    463
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    524
    media_image2.png
    Greyscale

Goel teaches limitations from claim 1 in fig. 2A, shown above, and fig. 5, shown below, a variable speed vapor compression system, comprising: 
a compressor (“variable-speed compressor 140”); 
a first heat exchanger (“condenser coil 142”) connected to the compressor (140); 
an expansion valve (“metering device 202”, taught in ¶ 30 to be “for example, a thermostatic expansion valve”) connected to the first heat exchanger (142); 
a second heat exchanger (“evaporator coil 130”) connecting the expansion valve (202) to the compressor (140); 
a fan (“variable-speed circulation fan 110”) associated with the second heat exchanger; 
a variable speed drive operably connected to the compressor (as taught in ¶ 22, the compressor 140 is “a variable-speed compressor” and as taught in ¶ 45, the compressor 140 receives signals from the controller 150 to cause it to be driven at different speeds), and 
a controller (HVAC controller 150) operatively connected to the compressor (140, by a “a wired connection or a wireless connection” to send signal 294 as taught in ¶ 40)  and the fan (110, by a “wired connection or wireless connection” to send signal 272 as taught in ¶ 39), the controller responsive to instructions to: 
receive a target humidity range for a conditioned space (enclosed space 101 has a setpoint humidity, taught in ¶ 45 to be embodied as “an acceptable humidity percentage range”, which defines at least three possible target ranges for control operations of “below the minimum limit of the acceptable humidity percentage range”, “between the minimum limit and the maximum limit of the acceptable humidity percentage range”, and “above the maximum limit of the acceptable humidity range”); 
receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both the fan and the compressor based on the comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein the instructions cause the variable speed drive (of compressor 140) to reduce compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” at step 510, the controller 150 performs step 512 to decrease the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the fan (as taught in ¶ 51, the fan speed is varied based on the temperature of refrigerant in the distributor line, thus controlling the exchange of heat between this refrigerant and the air in the conditioned space)
wherein the instructions cause the variable speed drive to increase compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this element), thus controlling the temperature of air in the supply duct 256 and thus the conditioned space)
wherein the controller has a comfort mode (described in step 516 and ¶¶ 32 and 60) and an efficiency mode (described in step 512 and in ¶¶ 51 and 59); (Although Goel does not describe these operations as “a comfort mode” and “an efficiency mode”, examiner notes that the modes of the claim are recited in broad terms, without teachings of, for example, the elements operated or settings with which they are operated in each of the modes.  As such, “comfort mode” and “efficiency mode” are found to be non-limiting labels for the operations.  Further, the operations of Goel are noted to both provide at least some degree of user comfort through the operation of the air conditioning system, and to do so with some level of efficiency in their use of energy and thus both fall within the labels of “a comfort mode” and “an efficiency mode”)
wherein the instructions cause the controller to vary speed of the fan (in the mode described in step 512 and ¶ 51) and the compressor (increasing and decreasing its speed as discussed above) by toggling the vapor compression system between the comfort mode and the efficiency mode in response to the sensed humidity (as discussed above and in ¶¶ 59-60).
Goel does not teach the two modes having different efficiency ranges with a greater peak efficiency in the mode which has the lower compressor speed.  
Paustian teaches in col. 1, lines 11-22 that when a compressor and fan are both driven by electric motors in an air conditioning system, it is conventional for the compressor to consume more energy, thus resulting in operations with greater degrees of compressor use having a greater power consumption and lower efficiency than operations with a greater degree of fan use.  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Goel with elements conforming to the conventional energy consumption levels described by Paustian because the use of such conventionally known components increases the ease of manufacture and market availability of such a system compared to one in which more specialized or uncommon components are used.

Goel teaches limitations from claim 2, the vapor compression system as recited in claim 1, wherein the first heat exchanger (142) comprises a condenser (condenser coil 142 as taught in ¶ 22), wherein the second heat exchanger (130) comprises an evaporator (evaporator coil 130 as taught in ¶ 22). 

Goel teaches limitations from claim 6, the vapor compression system as recited in claim 1, further comprising a variable speed drive operably connected to the fan (as taught in ¶ 22, the fan 110 is “a variable-speed circulation fan” and as taught in ¶ 51, the fan 110 receives signals from the controller 150 to cause it to be driven at different speeds).

Regarding the limitations of claim 13, refer to the above rejection of claim 1.  It is noted that although claim 1 is drawn to a system and claim 13 is drawn to a method, the discussion provided above with regard to the system of claim 1 and particularly to its control is sufficient to demonstrate Goel’s anticipation of the method of claim 13.

Goel teaches limitations from claim 20, a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations (as taught in ¶ 24, the controller 150 of Goel includes a processor and a memory for performing the control of Goel’s invention) comprising: 
receive a target humidity range for a conditioned space (enclosed space 101 has a setpoint humidity, taught in ¶ 45 to be embodied as “an acceptable humidity percentage range”, which defines at least three possible target ranges for control operations of “below the minimum limit of the acceptable humidity percentage range”, “between the minimum limit and the maximum limit of the acceptable humidity percentage range”, and “above the maximum limit of the acceptable humidity range”); 
receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both a fan and a compressor based on a comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein varying speed of both the fan and the compressor includes reducing compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” at step 510, the controller 150 performs step 512 to decrease the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the fan (as taught in ¶ 51, the fan speed is varied based on the temperature of refrigerant in the distributor line, thus controlling the exchange of heat between this refrigerant and the air in the conditioned space)
wherein varying speed of both the fan and the compressor includes increasing compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this element), thus controlling the temperature of air in the supply duct 256 and thus the conditioned space.)
wherein varying the speed of the fan and the compressor includes toggling the vapor compression system between a comfort mode (described in step 516 and ¶¶ 32 and 60) and an efficiency mode (described in step 512 and in ¶¶ 51 and 59).
Goel does not tach the two modes having different efficiency ranges with a greater peak efficiency in the mode which has the lower compressor speed.  
Paustian teaches in col. 1, lines 11-22 that when a compressor and fan are both driven by electric motors in an air conditioning system, it is conventional for the compressor to consume more energy, thus resulting in operations with greater degrees of compressor use having a greater power consumption and lower efficiency than operations with a greater degree of fan use.  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Goel with elements conforming to the conventional energy consumption levels described by Paustian because the use of such conventionally known components increases the ease of manufacture and market availability of such a system compared to one in which more specialized or uncommon components are used.

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goel and Paustian as applied to claims 1, 6, and 13 above, and further in view of US Publication No. 2020/0011550 A1 to Williams et al.

Regarding claims 7 and 8, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned, but does not specifically teach the speed of the fan to be varied when the sensed humidity is within a target range as taught in claim 7 and when the sensed humidity is outside of a target range as taught in claim 8.  Williams teaches in ¶ 8 a refrigeration cycle system for controlling air humidity, the system including a fan for blowing air over an evaporator which is controlled so that when the relative humidity has not reached a desired level, the fan’s speed is varied based on the time elapsed during the dehumidifying operation (with the fan speed increased after a predetermined amount of time has passed without reducing humidity to a particular setpoint) as taught in claim 8, and further teaches that when the humidity has been reduced to the desired level, the fan speed may be changed to a low speed setting as taught in claim 7.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the fan control both inside and outside of the desired range taught by Williams in order to improve the system’s ability to reach the dehumidification target by varying the fan speed while also reducing noise and energy once the target has been reached as taught by Williams in ¶ 8.

Regarding the limitations of claim 16, refer to the above rejection of claims 7 and 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goel and Paustian as applied to claim 1 above, and further in of US Publication No. 2011/0083456 A1 to Wakamoto et al. and US Patent No. 7,730,731 B1 to Bash et al.

Regarding claim 12, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned and further teaches in ¶ 41 that the system of his invention includes a supply air duct (245) having a temperature sensor (282) for communicating the temperature of air exiting the evaporator (130) to the controller (150), and uses this measured air temperature to determine whether refrigerant in the system is being over- or under-cooled (¶ 41-42).  

    PNG
    media_image3.png
    435
    589
    media_image3.png
    Greyscale

Goel does not teach the system including an evaporator refrigerant inlet pressure sensor or the sensed temperature and pressure being used in controlling the speed of the compressor or the evaporator fan.  Wakamoto teaches in fig. 1, shown above, a refrigeration cycle system in which a pressure sensor (P34) is provided at the inlet of an evaporator (4) for sensing an evaporator inlet pressure (Pein) and communicating it to a controller (11) where it is used to determine a superheat degree of refrigerant in the evaporator as taught in ¶¶ 59 and 90.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the evaporator pressure monitoring of Wakamoto in order to allow the superheat of the system’s refrigerant to be monitored and controlled in order to ensure more effective and reliable control of the refrigeration system.
Neither Goel nor Wakamoto explicitly teaches the compressor or fan being controlled in response to these inputs.  Bash teaches in col. 15, lines 21-34, a refrigeration cycle system in which the temperature of refrigerant flowing to the evaporators (including a specified degree of superheat and a desired temperature for refrigerant at the evaporators) are used by a controller to control the operations of a variable speed compressor 122.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel as modified by Wakamoto above further to control the compressor based on the sensed temperature and pressure and the derived refrigerant temperature and superheat in order to ensure that the refrigerant supplied to the evaporator is in an optimal state to provide effective cooling without overcooling or risking malfunction such as liquid flow into the compressor.

Response to Arguments
Applicant’s arguments with respect to the instant independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 7-8 of the reply that the independent claims that the prior art of record, including Goel and Pham does not teach the limitations added by the amendment with regard to the comfort and efficiency modes, the modes being switched based on humidity, and their respective efficiency ranges.
In response, examiner agrees that all of these limitations are not present in the prior art as previously relied upon, but notes that the recited “modes” are presented broadly with no specific teachings of what each mode entails, such as the equipment that is operated or not operated or the manner or settings of that equipment and thus the witching of the compressor between higher and lower speeds based on the sensed humidity already discussed in rejecting the limitations of the instant independent claims is sufficient to teach these modes in all regards except for the efficiency ranges and peaks.  Although Goel does not give these operations the same labels of “efficiency mode” and “comfort mode” recited in the claims (or equivalents as taught in Pham) the teachings of the claims are sufficiently broad that the operations of Goel which each have some degree of operational efficiency and provide some degree of user comfort are sufficient to teach the use of two modes which include all features positively recited for these modes.
Attention is directed to the new grounds of rejection set forth above with regard to these teachings in which Paustian is relied upon in combination with the modes of Goel discussed above to render obvious these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 November 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763